 



Exhibit 10.1
THOR INDUSTRIES, INC.
9 Benedict Place, 2nd Floor
Greenwich, CT 06830
(203) 661-1333
Fax (203) 661-1396
Email: porthwein@thorindustries.com

     
 
  PETER G. ORTHWEIN
 
  Vice Chairman

May 2, 2008
Mr. Christian G. Farman
245 East 93rd Street, Apt. 32B
New York, NY 10128
Re: SENIOR VICE PRESIDENT & CHIEF FINANCIAL OFFICER, THOR
Dear Chris:
This letter summarizes the terms of the offer to you for the position of Senior
Vice President and Chief Financial Officer of Thor Industries, Inc. Accounting,
Internal Audit, IT, and all Vice Presidents, Finance of Thor subsidiaries will
report to you. You will report directly to Wade F.B. Thompson, Chairman.
The following are the details of the offer for this critical position in the
organization:

  1.   Your base salary will be $500,000 annually.     2.   You will be eligible
for an annual cash bonus of up to $300,000 based on your performance and the
performance of the corporation in fiscal 2009. A guideline for the amount of
this cash bonus is .15% of Thor’s net income before tax in fiscal 2009.     3.  
You will be granted an option to purchase 100,000 shares of Thor common stock
under the Thor Industries, Inc. 2006 Stock Equity Incentive Plan (the “2006
Plan”) at the closing price on the day you start employment, May 5, 2008. The
options will vest over a 3 year period at the rate of 33,333 shares on each
anniversary of the date of grant.

 



--------------------------------------------------------------------------------



 



Mr. Christian G. Farman
May 2, 2008
Page 2

  4.   You will receive the Thor major medical and related benefits as set forth
in the booklet being sent to you by Walter L. Bennett, Thor’s current Chief
Financial Officer.     5.   The position will be located at Thor’s corporate
office in Elkhart, IN.     6.   You will be reimbursed for reasonable temporary
living expenses in the Elkhart area for up to six months from the start of your
employment while you seek the purchase of a house. You will also be reimbursed
for reasonable moving expenses from New York to Elkhart.     7.   You, like
other executive officers, will be covered under the company’s D&O policy and
will be indemnified by Thor in accordance with Thor’s standard form
indemnification agreement for executive officers.     8.   We do not have a
severance policy. However, if you are terminated for reasons other than cause
(as such term is defined in the 2006 Plan), we will pay you severance of nine
months of your base salary.

In brief, your responsibilities will be to ensure continuous improvement of, and
strict adherence to, Thor’s accounting, financial reporting, internal controls
and corporate compliance policies, procedures and practices.
As I am sure you understand this letter is an outline of the terms of your
employment but is not a contract. All Thor employees are employees-at-will.
I expect you will find the position challenging and rewarding.

     
 
  Sincerely,  
 
  /s/ Peter B. Orthwein  
 
  Peter B. Orthwein

PBO/pat
Agreed to and accepted:

 



--------------------------------------------------------------------------------



 



Mr. Christian G. Farman
May 2, 2008
Page 3

     
/s/ Christian G. Farman
  5/2/2008
 
   
Christian G. Farman
  Date

 